Exhibit 10.1
 


 
JOINT PRODUCTION AGREEMENT


THIS AGREEMENT (“Agreement”) is entered into as of the 16th day of October,
2013, by and between Premier Exhibition Management, LLC, a limited liability
company organized under the laws of the State of Florida and having its
principal place of business at 3340 Peachtree Road NE, Suite 900, Atlanta,
Georgia 30326 (“PEM”), on the one hand, and TSX Operating Company LLC, a New
York limited liability company having an address at: c/o Running Subway
Productions, 70 West 40th Street, 9th Floor, New York, NY 10018 (“DTS”) on the
other hand. Each of DTS and PEM shall be referred to as a “Party” and both as
“Parties.”


WHEREAS, DTS, PEM and The Newseum, a not-for-profit corporation organized under
the laws of Washington D.C., desire to develop, promote, tour and exploit a
touring exhibition adapted from Newseum’s temporary exhibition, “G-Men and
Journalists: Top Stories of the FBI’s First Century,” and expanded upon to focus
on the central theme of “crimes of the century” (the “Exhibit”); and


WHEREAS, on May 21, 2013 the Federal Bureau of Investigations and Newseum have
executed a Revised Memo of Agreement under which the Newseum agreed to develop
content for the Exhibit (the “Assets”) to be toured by DTS and Arts and
Exhibitions, LLC, a Florida Limited Liability Company (“AEI”); and


WHEREAS, DTS, AEI and The Newseum executed an Exhibition Touring, Service and
Co-Promotion Agreement under which DTS and AEI agreed to design, book, tour,
present and operate the Exhibit at museums and other appropriate venues in the
United States (each location a “Tour Event”, all of the Tour Events the “Tour”);
and


WHEREAS, both AEI and and PEM are wholly owned subsidiaries of Premier
Exhibitions, Inc., and AEI intends to assign its rights to the Exhibition
Touring, Service and Co-Promotion Agreement to PEM; and
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, PEM and DTS agree, as follows:


 
 
1.
License Rights.



(a)      Assignment. DTS hereby consents to the assignment by AEI to PEM of all
of AEI’s rights and obligations under the terms of the Exhibition, Touring,
Service and Co-Promotion Agreement.
 
(b)      Agreement to Produce and Operate Exhibition. PEM and DTS agree to
jointly produce and operate a touring exhibition utilizing the Assets in
accordance with the terms herein.
 
 
1

--------------------------------------------------------------------------------

 
(c) Exclusivity.   Notwithstanding any other provision in this Agreement, (i)
the rights granted to PEM under this Agreement with respect to the Exhibit and
the Assets contained in such Exhibit are exclusive; and (ii) each of PEM and
DTS, and their respective owners, affiliates and subsidiaries, shall not, either
alone or in concert with others, directly or indirectly, either as an employee,
consultant, agent, principal, partner, stockholder (except as a less than 5%
stockholder of any publicly traded company), investor, corporate officer,
director or in any other individual or representative capacity, engage or
participate in, or authorize any other party to engage in or participate in, the
promotion and/or production of any multi-venue, touring exhibition involving the
FBI or otherwise directly promote or produce a multi-venue, touring show of
substantially similar subject matter during the Term.   Notwithstanding the
foregoing, the parties acknowledge and agree that each party
operates  exhibition spaces and that either party  may, from time to time, host
exhibitions at said facilities which may be competitive with or substantially
similar to, the Exhibit; and the parties further acknowledge and agree that any
such hosting shall not be deemed a breach or violation of this Section 1(c).
 
(d) New York Run. PEM hereby grants to DTS the rights of first negotiation and
last refusal in respect of the hosting of the Exhibit in the greater New York
City marketplace (namely the City of New York and all points within 75 miles of
its City boundaries) during the Term hereof. As used in this subsection 1(d),
the terms “rights of first negotiation and last refusal” shall mean:
 
The term “right of first negotiation” as used herein shall be defined as
granting DTS the exclusive right for a period of twenty (20) calendar days to
negotiate a venue hosting agreement with PEM to produce the Exhibit at DTS’
Discovery Times Square venue on 44th St., New York, New York, in the event PEM
decides during the Term hereof to bring the event to the New York metropolitan
area. Said 20 day period will commence on the receipt of written notice of such
decision from PEM to DTS.
 
The term “right of last refusal” as used herein shall be defined as granting DTS
the right to accept the same material terms and conditions that PEM has been
able to negotiate with any third party (or itself) for the hosting of the
Exhibition in the New York metropolitan area. DTS shall have five (5) calendar
days in which to exercise in writing, its right of last refusal to accept or
reject the material terms and conditions proposed between PEM and such third
party (or itself). Said 5 days period shall commence on the date DTS receives
written notice from PEM of the material terms and conditions that it has been
offered. In all events any such proposal must reflect an arms’ length, good
faith, transaction, consistent generally with industry standards for agreements
between unaffiliated touring show promoters and exhibition venues. In the event
that DTS fails to exercise its right of last refusal as provided for herein, PEM
shall thereafter be able to enter into an agreement with any third party (or
itself) on terms and conditions consistent in all material respects with those
contained in such notice to DTS.
 
PEM and DTS agree to amend the Exhibition, Touring, Service and Co-Promotion
Agreement to eliminate the requirement that the Exhibition be presented at DTS’
Discovery Times Square venue, to be replaced by reference to the rights of first
refusal and last negotiation herein.
 
 
2

--------------------------------------------------------------------------------

 
 
2.
Term. The “Term” of this Agreement shall mean the period that commences upon the
execution and delivery of this Agreement by all parties and ends upon the
closing of the last of the Tour Events (i.e., when the Tour comes to an end), or
a Force Majeure event in accordance with the provisions of Section 11 or other
termination in accordance with Section 10; provided however that the Term shall
in all events expire five (5) years from the date of the opening of the first
Tour Event or on such other date upon which the Parties shall mutually agree in
writing.

 
 
3.
The Exhibit.

 
(a)      Selection of Venues to Display the Exhibit.  After meaningful
consultation with DTS, and subject to the provisions of Section 1(c) and (d)
above: (i)PEM shall select the venues at which the Exhibit shall be presented to
the public. (Any venue selected by PEM for a Tour Event is referred to
individually as a “Venue,” and collectively, as the “Venues.”); (ii) in all
circumstances, PEM shall have final say in the selection of the Venues;
(iii)  PEM shall present at least one Tour Event;  and (iv) the decision whether
to stage more than one Tour Event rests in the sole and absolute discretion of
PEM, provided, however, that in all events, the terms and provisions of all
agreements with all Venues shall be arms’ length, made in good faith and, when
taken as a whole, consistent generally with industry standards for agreements
between unaffiliated touring show promoters and exhibition venues.
 
(b)      Routing of Tour Events at Venues.   In consultation with DTS, PEM shall
be entitled to determine the dates in which the Exhibit will be displayed at
each of the Venues (i.e., the length of the applicable Tour Event).  PEM shall
be solely responsible for securing agreements with the applicable Venues in
connection with their respective display of the Exhibit.
 
(c)      Budgets.  All costs of every kind associated with the Exhibit,
including but not limited to the design, development, licensing, production,
presentation, promotion, marketing and operation of the Exhibit, shall be
subject to a budget which shall not exceed $1,200,000 without the signed written
agreement of DTS and PEM (the “Exhibit Production Budget”). Any increase in the
Exhibit Production Budget over $1,200,000 agreed to by DTS and PEM shall be
referred to herein as an “Exhibition Production Budget Increase”.  The  Exhibit
Production Budget shall be developed by PEM in meaningful consultation with DTS
and shall be paid for as follows: Eighty Percent (80%) by PEM and Twenty Percent
(20%) by DTS. DTS shall remit to PEM by wire transfer the DTS portion of
Exhibition Production Budget within thirty (30) calendar days of the date
expenditures are planned, in accordance with a funding schedule agreed to by DTS
and PEM in the Exhibit Production Budget.  PEM and DTS shall recoup One Hundred
and Ten Percent (110%) of the Exhibit Production Budget on a pro-rated basis
according to their investments, and such monies shall be recouped before any
other revenues are distributed to themselves or any third-parties.  If there is
an Exhibition Production Budget Increase, such increase shall be funded eighty
Percent (80%) by PEM and Twenty Percent (20%) by DTS, provided, however, that if
DTS does not fund 20% of the Exhibition Budget Increase, the 80%/20% recoupment
schedule shall be adjusted to reflect the actual investment of DTS and
PEM.   Recoupment is made  through the proceeds of the exploitation of the
Exhibit and ancillary rights as described in this Agreement. In all cases, final
approval of the budget rests with the PEM. If the Exhibit Production Budget is
exceeded due to agreed-upon changes, commercially necessary expenditures or
events outside the control of the parties (“Overages”), then such Overages shall
be paid and fully recoupable by the Parties on a pro-rata basis according the
each Party’s additional investment. It is understood and agreed that the costs
and expenses incurred attributed to or for which the the Parties are responsible
under the terms of this Agreement, are to be included in the Exhibit Production
Budget and fully recoupable by each of them.


 
3

--------------------------------------------------------------------------------

 
(d)      Design of Exhibitry, Marketing Material, Websites; Approvals.    PEM
shall have the right to design all aspects of the Exhibit, marketing material,
public relations material, merchandise, and any websites related to any Exhibit;
provided however, that PEM agrees to consult meaningfully with DTS in
conjunction with any such materials or designs.  .


 (e) Ownership at Expiration. Upon the expiration or lawful termination of this
Agreement: (i) PEM shall have an ownership interest inall physical assets and
intellectual property of the Exhibit not otherwise owned or controlled by
Newseum, equal to 68%; and DTS shall have ownership interest in the same of 32%;
and (ii) PEM shall have a perpetual license to use any of said physical assets
and any intellectual property developed or used in connection with the
exhibition by remitting to DTS a sum equal to 32% of the cost basis of the
actual expenses incurred pursuant to the Exhibit Production Budget.


 
4.
PEM/DTS Obligations.  In addition to such other responsibilities of PEM as are
set forth elsewhere in this Agreement, with respect to the Tour or any Tour
Event, during the Term, PEM shall:

 
(a)      subject to the provisions of 1(c) and (d) above, secure agreements with
at least one Venue in connection with such venue’s presentation of the Exhibit
at a Tour Event;
 
(b)      subject to the caps and percentage obligations set forth in Section
3(c) above, fund and provide for any other elements PEM determines are necessary
or desirable to augment and enhance the Assets and use them to complete the Tour
(the “New Show Build Costs”), which shall be part of the Exhibit Production
Budget;
 
(c)      operate and manage each of the Tour Events on a day-to-day basis, with
the involvement of museum partners as appropriate, including (i) all logistics,
(ii)  advance and on-site ticketing (e.g., establishing on-sale dates for each
Tour Event, establishing ticket prices for admission into the Exhibit with the
applicable Venue, and arranging for the applicable ticketing agency in
conjunction with the applicable Venue); (iii) building the exhibitry at each
Venue; and (iv) supervising the operations to the extent permitted by the
applicable Venue and, as between DTS and PEM, handling all facility matters with
respect to each Exhibit on an as-needed basis; and (v) supervising the
operations of the merchandise store at each Venue;
 
 
4

--------------------------------------------------------------------------------

 
(d)      use commercially reasonable efforts to adequately secure, protect and
safe keep the Assets during storage, transportation and display to the extent
PEM and/or its affiliates have possession and control of such Assets during the
Term of this Agreement;
 
(e)      use commercially reasonable efforts to promote and market the Exhibit
in connection with each of the Tour Events in a Tour;
 
(f)      arrange for and oversee the transportation of the Exhibit from one Tour
Event to the next (recognizing that PEM has no obligation to present the Exhibit
at more than one Venue) throughout the Term;
 
(g)      pay all Production Costs and all Operating Costs (as defined below) in
connection with the Exhibit, subject to the following definitions:
 
 
i.
The term “Production Costs” shall mean the actual costs associated with the
services, equipment and facilities necessary in order to make the Exhibit ready
for display at a Tour Event (e.g., legal and accounting services in connection
with the display of the Exhibit at a Tour Event; travel related costs for PEM
and its touring personnel in connection with the display of the Exhibit at each
Tour Event (but excluding “t and e” for PEM executive or senior personnel not
assigned specifically to the Tour); and audio/video production costs in
connection with an Exhibit).

 
 
ii.
The term “Operating Costs” shall mean all costs incurred by PEM in performing
its operational obligations for the Exhibit pursuant to Sections 5(c)-(f) above.

 
(h)      return to the Newseum no later than thirty (30) days after the
expiration of the Term all exhibitry and other assets contributed to the
Exhibition by The Newseum.
 
 
5.
Compensation.

 
(a)      Management Fee. Commencing upon the opening of each Tour Event, PEM
shall pay itself a management fee of $60,000 per Tour Event (the “PEM Management
Fee”) from Gross Exhibit Revenues. “Gross Exhibit Revenues” shall include all
revenues from tickets, merchandising, sponsorships and other ancillary revenue
streams, after payment of sales admission taxes and credit card fees and charges
and after returns and customer credits.
 
(b)      Division and Payment of Net Profits.  The parties shall establish a
revenue pool for each of the individual Tour Events (the “Tour Event Revenue
Pool”). The parties hereby agree to the following division of Tour Event
Profits:
 
 
(i)
After recoupment as set forth in Section 3(c) above, PEM shall receive Sixty
Eight Percent (68%) of Tour Event Profits and DTS shall receive Thirty Two
Percent (32%) of Tour Event Profits.

 
 
5

--------------------------------------------------------------------------------

 
“Tour Event Profits” shall mean  Net Revenue less all Exhibition Expenses. Net
Revenue  shall mean all gross revenues received from the sale of tickets for
admission to the Exhibition, plus Net Merchandise Revenue (as defined in section
5(f) below), plus gross sponsorship payments less reasonable commission (not to
exceed 15%), plus any other ancillary revenues generated from the Exhibition
less: standard sales tax, refund and credit card deductions. Net Revenue
(including retail and all ancillary revenues) shall be collected by PEM.
 
Exhibition Expenses shall mean , to the extent not part of the Exhibit
Production Budget, except as otherwise expressly set forth herein,  all
reasonable, direct, out-of-pocket costs and expenses actually paid by PEM in
presenting, producing, operating (including reasonable, direct, out-of-pocket
incremental professional fees, including outside legal fees), transporting and
promoting, loading in, installing, loading out and removing, maintaining and
repairing the Exhibition including, but not limited to, the following: (i) rent
(if applicable), license fees payable to any third parties including
Newseum(including the “Services Fee,” “Newseum Admission Ticket Royalty” and
audio tour fees as those terms are defined in Section 7.2 of the Exhibition
Touring, Service and Co-Promotion Agreement) marketing, sales advertising and
publicity; (ii) packing, freight and shipping and associated personnel costs for
the Exhibition and all components thereof, if applicable , and (iii)to the
extent not covered above, Production Costs and Operating Costs. PEM shall pay
all Exhibition Expenses. No payments of any kind made by DTS will be considered
an Exhibition Expense unless such payments are approved in writing by PEM, and
such writing expressly states that the payment is a recoupable Exhibition
Expense.
 
 
(ii) 
DTS shall be paid Twenty Five Thousand Dollars ($25,000) (the “Finders Fee”)
upon (a) full execution of the Exhibition Touring, Service and Co-Promotion
Agreement, (b) receipt by PEM of an artifact list from the FBI which is
acceptable to both PEM and DTS. The Finders Fee shall be an Exhibition Expense.

 
(c)      Timing of Payments.   Unless the parties otherwise agree in writing,
the parties shall be entitled to be paid amounts owing to it under Section 5(b)
thirty (30) days after the final settlement of each Tour Event with the Venue.
 
(d)      No Deductions.   PEM shall have no right, and shall not offset or
deduct any sums whatsoever, from the monies otherwise due and payable to DTS
under this Agreement, except as expressly provided in this Agreement.
 
(e)      Manner of Payments.   All payments to DTS shall be made by wire
transfer in accordance with the following respective instructions:
 
[insert wire instructions]


 
6

--------------------------------------------------------------------------------

 
(f)      Merchandise.
 
 
i.
The parties acknowledge that PEM has or will enter into an agreement with
Premier Merchandising, LLC (“PM”) to supply the inventory for the Merchandise
Store and to operate the Merchandise Store for the first Tour Event and, at the
option of PM, for the additional Tour Events.  “Merchandise Store” shall mean a
merchandise store managed and operated by the Merchandise Company in connection
with the applicable Exhibit at each Venue (except as restricted by Venue
exclusivity requirements pursuant to which a Venue has granted merchandising
rights to a third party merchandiser).

 
 
ii.
PEM shall use commercially reasonable efforts to secure a commitment from each
Venue that the Merchandise Store shall be the only store in such Venue that will
be permitted to sell merchandise related to the Exhibit or items in the
Exhibit.  PEM and PM may also market and sell merchandise via the internet,
including by means of a website(s) established by PEM and/or the PM for such
sales. For the avoidance of doubt, the merchandise revenues included in Net
Revenue shall be 30% of the merchandise sales, less taxes and credit card fees
and discounts,  as provided in the agreement between PEM and PM, less any share
of the merchandise revenue owed a Venue pursuant to an agreement between PEM and
the Venue the (“Net Merchandise Revenue”).

 
 
iii.
For the avoidance of doubt, PEM and PM shall be entitled to design and/or
publish, or arrange for a third party to co-design and/or publish a catalog
containing photographs and other information about the Exhibit, subject to
approval by Newseum and the FBI.   The revenues from the sale of such catalogs
shall be included in the calculation of Net Merchandise Revenue, in accordance
with Sections  5(f)(i) and (ii) herein.

 
 
iv.
DTS grants to PM a license to utilize existing merchandise designs and
catalogues in connections with its operation of the Merchandise Store and for no
additional cost to PM or PEM

 
(g)      Accountings /Tour Settlement /Audit.
 
 
i.
DTS shall have the right, at its own expense, to have a representative
participate in all Tour Event settlements upon request and PEM shall provide
documentation evidencing Tour Event attendance upon DTS request.

 
 
ii.
PEM shall provide DTS with a written settlement for each Tour Event and in
connection with any other payments under this Agreement, which shall contain the
itemized calculation of Net Tour Event Profit.

 
 
iii.
PEM shall keep complete, detailed and accurate books and records of all
merchandise revenue and all ticket and sponsorship revenues in respect of the
Tour Events. During the Term and for twelve (12) months thereafter, each of the
parties shall provide the other party, upon reasonable notice, with full and
complete access during regular business hours at such party’s normal place of
business to such party’s Exhibit-related books and records to inspect and copy,
and to perform, at the discretion and expense of the other party, audits or
reviews of such books and records.

 
 
7

--------------------------------------------------------------------------------

 
6.      Representations and Warranties of PEM.  PEM hereby represents and
warrants that:
 
(a)      PEM is a valid and existing limited liability company in good standing
in the State of Florida and it has the right and the complete authority to enter
into this Agreement and to undertake the obligations set forth herein.
 
(b)      This Agreement has been duly executed by PEM and is enforceable against
PEM in accordance with its terms.
 
(c)      PEM has taken all steps necessary to secure the underlying intellectual
property rights necessary to perform their obligations under this Agreement and
PEM is aware of no claim by any person, or occurrence which with the passage of
time would result in a default by PEM of any obligations it owes to any party in
connection with such intellectual property rights that conflicts with PEM’s
unfettered and unencumbered exclusive rights to present the Assets in connection
with the Exhibit.
 
(d)      PEM represents and warrants that: it is the 100% direct, sole equity
member of AEI; it owns (and will own throughout the Term hereof) within its
corporate assets, the touring exhibition business of all of AEI, Premier
Exhibitions, Inc. and itself; and upon execution of this Agreement, it will have
throughout the Term hereof, all rights and responsibilities to fully perform all
of the obligations, if any, of each of AEI and Premier Exhibitions, Inc. in
respect of the Exhibit and the Tour.
 
 
7.
Representations and Warranties of DTS.  DTS hereby represents and warrants that:

 
(a)      DTS  is a valid and existing limited liability company in good standing
in the State of New York and it has the right and the complete authority to
enter into this Agreement and to undertake the obligations set forth herein.
 
(b)      This Agreement has been duly executed by DTS and is enforceable against
DTS in accordance with its terms.
 
(c)      DTS has taken all steps necessary to secure the underlying intellectual
property rights necessary to perform their obligations under this Agreement and
DTS is aware of no claim by any person, or occurrence which with the passage of
time would result in a default by DTS of any obligations it owes to any party in
connection with such intellectual property rights that conflicts with DTS’s
unfettered and unencumbered exclusive rights to present the Assets in connection
with the Exhibit.
 
 
8

--------------------------------------------------------------------------------

 
 
8.
Intellectual Property Rights.

 
The parties hereby grant each other a non-exclusive, non-transferable,
royalty-free, limited license to use, display and otherwise distribute each of
the other party’s trademarks, service marks, logos, or trade names
(collectively, the “Marks”) solely in connection with each party’s promotion
obligations hereunder, if any; provided, however, that such Marks shall be used,
displayed and otherwise distributed only in a form and manner as has been
specifically approved in advance by the party owning such Mark.   All use of the
other party’s Marks shall inure to the benefit of the owner of such Marks.
 
 
9.
Indemnities.

 
(a)      DTS agrees to indemnify, defend and hold harmless PEM and its
subsidiaries, parent companies, affiliates, agents and assigns and their
respective agents, officers, employees, and directors, from and against any and
all losses, damages, liabilities, claims, demands, suits and expenses that PEM
may reasonably incur or be liable for as a result of any third party claim, suit
or proceeding made or brought against PEM based upon, arising out of, or in
connection with DTS’s: (i) breach of any of its duties or obligations hereunder,
(ii) representation made under this Agreement; or (iii) negligence or willful
misconduct in connection with the Tour.
 
(b) PEM agrees to indemnify, defend and hold harmless DTS and its subsidiaries,
parent companies, affiliates, agents, and assigns and their respective agents,
officers, employees, and directors, from and against any and all losses,
damages, liabilities, claims, demands, suits and expenses that DTS may incur or
be liable for as a result of any claim, suit or proceeding made or brought
against DTS based upon, arising out of, or in connection with PEM’s: (i) breach
of any of its duties or obligations hereunder, (ii) representation made under
this Agreement, or (iii) negligence or willful misconduct in connection with the
Tour.
 
(c)      Each party shall give the other party prompt notice of any claim or
suit coming within the purview of these indemnities. Upon the written request of
any indemnitee, the indemnitor shall assume the defense of any claim, demand or
action against such indemnitee, and shall upon the request of the indemnitee,
allow the indemnitee to participate in the defense thereof, such participation
to be at the expense of the indemnitee. Settlement by the indemnitee without the
indemnitor’s prior written consent shall release the indemnitor from the
indemnity as to the claim, demand or action so settled.
 
 
10.
Termination.

 
(a)       Subject to Section 11 below, if any party (the “Defaulting Party”)
fails to substantially perform its obligations hereunder and such failure to
perform is not covered by a Force Majeure event, as hereinafter defined in
Section 11, in a manner that results in material harm, loss or other damage to
the other party (“Event of Default”), and if curable, such Event of Default is
not cured within ten (10) business days after receipt by the Defaulting Party of
written notice thereof, or longer as the parties may mutually agree upon in
writing, then the other party may terminate this Agreement by giving ten(10)
days’ written notice thereof to the Defaulting Party. The right to terminate
this Agreement shall be in addition to and not in lieu of any other remedies
available in law or equity. Neither PEM nor DTS shall be obligated to reschedule
a Tour Event that is cancelled as the result of the other party’s acts or
omissions that are not legally excused; provided, however, that the parties
shall use commercially reasonable efforts to mitigate any damages resulting from
such other party’s breach of this Agreement. Notwithstanding any other provision
of this Agreement. PEM may terminate this Agreement, upon six (6) months prior
written notice to DTS based on its reasonable business judgment that the venue
agreements available for the Exhibit are not economically viable subsequent to
presenting at least one Tour Event. Any obligations that accrue prior to the
termination of the Agreement or the earlier termination of any Applicable Term
shall survive the termination of the Agreement.
 
 
9

--------------------------------------------------------------------------------

 
(b)       Either Party  shall have the right to terminate this Agreement within
twelve  (12) months of the date of execution of this Agreement, if it
determines, using its commercially reasonable business judgment, that an
additional exhibition involving or authorized by the FBI is under development.
Upon termination of this Agreement pursuant to this Section, this Agreement
shall have no further force and effect, the Parties shall have no further rights
or liabilities under this Agreement, and shall be released from all of their
duties, obligations and restrictions  hereunder.
 
(c)       This Agreement shall automatically terminate upon termination of the
Exhibition Touring, Service and Co-Promotion Agreement or the Revised Memo of
Agreement.


(d)       PEM shall deliver to Newseum possession of the exhibitry and other
assets contributed to the Exhibition by the Newseum in its “as is” and “where
is” condition after the completion of the Term.


 
11.
Cancellation from Force Majeure.

 
(a)      Notwithstanding anything else contained in this Agreement, if a Force
Majeure Event prevents the presentation of one or more Tour Events in the manner
required by or reasonably expected under the terms of this Agreement, then
absent a mutual agreement to the contrary, (i) such Tour Event shall be
canceled, (ii) neither party hereto shall be in default of its obligations by
reason of such cancellation, (iii) both parties hereto shall use all
commercially reasonable efforts to reschedule such Tour Event at a mutually
agreeable time and place and (iv) each party shall be responsible for its own
expenses.  Similarly, no party shall be in default of any obligation under this
Agreement if its performance of such obligation is rendered impossible by reason
of a Force Majeure Event.
 
(b)      If a Force Majeure Event should result in a cancellation of the entire
remaining schedule of Tour Events in a Tour and the Tour Events cannot be
re-scheduled within six (6) months after the originally scheduled dates, and the
parties are unable to mutually approve the rescheduling of any portion of such
Tour for dates later than six (6) months after the originally scheduled dates in
a mutually acceptable manner, acting reasonably, then either party hereto may,
after exercising all commercially reasonable efforts to reschedule such Tour
Event(s), either terminate this Agreement by providing notice thereof to the
other party hereto.
 
 
10

--------------------------------------------------------------------------------

 
(c)      As used herein, the term “Force Majeure Event” shall mean the
occurrence of an event outside the reasonable control of the party claiming the
protection of the Force Majeure Event such as an act or regulation of public
authority, fire, riot or civil commotion, lockout or strike or other labor
dispute, terrorist acts, acts or declarations of war, disease, epidemic,
substantial interruption in, or substantial delay or failure of, technical
facilities, failure or substantial delay of necessary transportation services,
war conditions, emergencies, or acts of God. Notwithstanding the foregoing, poor
weather conditions shall not constitute a “Force Majeure Event” unless such
conditions prevent the attendance by or adversely affect the safety of
ticketholders and persons reasonably necessary to carry out a Tour Event.
 
 
12.
Insurance.

 
(a)      Cancellation Coverage. Each party hereto may acquire an insurance
policy to cover its risk of loss that would arise in the event of cancellation
of the Tour Events. The terms of the policies and any claims made thereunder in
respect of the above requirements shall be subject to each party's approval,
acting reasonably.  For the purposes of clarity, (i) each party shall be
responsible for the respective cost of its own policy; and (ii) subject to the
foregoing and the Indemnification provisions of this Agreement (Section 9), each
party shall be entitled for its own account to the payment of any claim proceeds
under its own policy.  The parties agree to cooperate with each other with
respect to the other’s procurement of insurance and/or claims made under their
respective policies, including without limitation, providing each other relevant
documents and medical information and documents as reasonably requested by their
respective insurance carriers.
 
(b)      Property Coverage for the Assets.  Notwithstanding the provisions of
Section 12(a), PEM shall obtain and maintain during the Term property insurance
covering the Assets, the cost of which shall be part of Exhibition Expense. The
parties shall agree to work in good faith to determine commercially reasonable
valuations of the inventory to be used for insurance purposes. DTS shall be
named as an additional insured on such policy.
 
(c)      Liability and Worker’s Compensation Coverage. PEM agrees to obtain and
maintain during the Term appropriate commercial general liability insurance with
limits of no less than US $2,000,000 per occurrence and in the aggregate,
worker's compensation insurance for their respective employees in accordance
with legal requirements, and automobile insurance as may be warranted, the cost
of which shall be part of Exhibition Expense.
 
 
13.
Confidentiality. Information shared between the parties shall be maintained in
strictest confidence and shall not be used by the receiving party except in
connection with such party’s performance of its obligations hereunder or as
otherwise required by law; provided however, if such information is already
generally known to the public or the receiving party (except if known by the
receiving party by reason of a violation of confidentiality obligations to which
such information was subject), such information shall not be subject to the
foregoing obligation to maintain it in confidence. The terms of this Agreement
and information shared between the parties shall be kept confidential except to
the extent necessary to enforce the terms hereof or as required to comply with
the law (such as for example, pursuant to a court order, investor due-diligence
or where a party must disclose such information pursuant to federal securities
laws or to a tax advisor or accountant for purposes of preparing tax returns or
financial statements).

 
 
11

--------------------------------------------------------------------------------

 
 
14.
Miscellaneous.

 
(a)       Integrated Agreement.  This Agreement, with its Exhibits, is intended
by the parties to be the complete and final expression of their agreement, and
is specifically intended to be an integrated contract with respect to the
matters affected herein.  Each party agrees that any prior negotiations,
statements, representations or agreements with respect to the subject matter
herein are merged in and superseded by this Agreement, and that such party has
not relied on any representation or promise, oral or otherwise, which is not set
forth in this Agreement. This Agreement may not be modified or amended except by
a writing signed by the party to be bound.
 
(b)       Agreement Not Assignable. Except as provided herein, no party hereto
may assign its rights or obligations under and during the Term of this Agreement
to any other person or entity without the prior written consent of the other
party, such consent not to be unreasonably withheld or delayed.


(c)       Binding on Successors. Without limiting the restrictions contained in
Section 14(b) above, this Agreement shall be binding upon and shall inure to the
benefit of the heirs, successors, representatives and assigns of the parties.
 
(d)       Attorneys’ Fees. Each of the parties shall bear its own attorneys’
fees in connection with the preparation of this Agreement. Should either Party
bring an action against the other Party, both Parties are responsible for paying
their respective attorneys’ fees and the prevailing Party shall have no right to
recover such attorneys’ fees from the other Party.
 
(e)       Survival of Representations. The representations, warranties and
indemnification provisions set forth in this Agreement shall be continuing and
shall survive the expiration of the Term.
 
(f)       Approval Rights.  Unless expressly stated otherwise herein, no party
may withhold, delay or condition approval unreasonably with respect to any
matter for which such party’s approval is required by this Agreement.  If a
party is expressly given sole and/or exclusive discretion to approve or
disapprove any matter, such party may withhold, delay or condition approval
unreasonably.
 
 
12

--------------------------------------------------------------------------------

 
(g)       Future Cooperation.  This Agreement and all documents, certificates
and instruments executed or to be executed by the parties hereto in furtherance
of the transactions contemplated by this Agreement have been or will be duly
authorized, executed and delivered by the applicable party, and each constitutes
or shall constitute a legal, valid and binding agreement enforceable against the
applicable party in accordance with its terms.
 
(h)       Governing Law; Forum Selection Clause.  This Agreement, and the
parties’ conduct arising out of or related to it, shall be governed by the laws
of the District of Columbia, without regard to its choice of law rules.  Any
dispute arising out of or related to this Agreement must be brought in federal
or state court in the District of Columbia , and the parties hereby consent to
and waive defenses to the exclusive jurisdiction and venue of such forum.
 
(i)       Severability.  If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement; provided that the material terms of this
Agreement can be given their intended effect without the invalid provisions, and
to this extent the provisions of this Agreement are declared to be severable.
 
(j)       Waiver.  No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement.  No waiver shall be binding unless in writing and signed by the
party waiving the breach.
 
(k)       Non Agency. Nothing contained in this Agreement constitutes or creates
an agency relationship, a partnership or a joint venture between or among the
parties and the parties intend their relationship to be that of independent
contractors.
 
(l)       Taxes. Each of the parties shall be responsible for paying its own
income taxes. To the extent PEM is legally required to make any withholdings
from payments owing to DTS, the amount withheld shall be treated as though the
same was actually paid to DTS.
 
(m)       Notices. All notices (“Notices”) required or permitted to be given
hereunder, or which are given with respect to this Agreement, must be in
writing, and shall be deemed duly given or made (a) upon delivery or refusal of
such delivery of such notice by a recognized courier service; (b) upon personal
delivery (which shall be deemed to have been given upon delivery); (c) upon
delivery by email (including pdf or other electronic format of delivery);  or
(d) upon delivery by fax machine capable of confirming receipt, and in each case
addressed as follows (to the extent such address is applicable to the mode of
delivery)(or at such other address for a party as shall be specified in a notice
so given):
 
To DTS:
c/o Running Subway Productions
70 West 40th Street
9th Floor
New York, NY 10018
Attention: James Sanna
Tel: (646) 619 8611
Fax: (646) 366 8110
Email: james@runningsubway.com
To PEM:
PREMIER EXHIBITION MANAGEMENT, LLC
3340 Peachtree Road NE, Suite 900
Atlanta, Georgia 30326
Attention: Chief Financial Officer
Tel: (404) 842-2665
Fax: (404) 348-0180
Email: mlittle@prxi.com



 
13

--------------------------------------------------------------------------------

 
(n)       Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, and
facsimile copies or photocopies (and/or pdf or other electronic format) of
signatures shall be as valid as originals.
 


 


 
IN WITNESS WHEREOF, the parties have executed this Agreement and affixed their
hands and seal the day and year first above written.
 
TSX Operating Company, LLC
 
By:   /s/ James Sanna
 
 
PREMIER EXHIBITION MANAGEMENT, LLC
 
By:  /s/ Samuel S. Weiser
Samuel Weiser, Chief Executive Officer
   



 
 
 
14

--------------------------------------------------------------------------------